In an action to recover damages for personal injuries, the plaintiff appeals from an interlocutory judgment of the Supreme Court, Kings County (Aiello, J.), dated September 5,1996, which, upon a jury verdict finding that the defendants Court Street Investors and Joseph P. Day Realty Corp. were negligent but that their negligence was not a substantial factor in bringing about the accident, is against him and in favor of those defendants on the issue of liability.
Ordered that the interlocutory judgment is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court correctly charged the jury that in order to find the respondents negligent it must find that they had actual or constructive notice of the unsafe condition. The court properly refused to charge the jury regarding vicarious liability (cf., Thomassen v J&K Diner, 152 AD2d 421).
The plaintiff’s remaining contentions are either unpreserved for appellate review or without merit. Joy, J. P., Goldstein, Florio and Luciano, JJ., concur.